     Case 3:19-cv-01455-B Document 92 Filed 03/17/21                 Page 1 of 8 PageID 5274



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

CHARLOTTE LOQUASTO, et al.,                    §
                                               §
     Plaintiffs,                               §
                                               §
v.                                             §    CIVIL ACTION NO. 3:19-CV-1455-B
                                               §    (Consolidated with 3:19-CV-1624-B)
FLUOR CORPORATION, INC., et al.,               §
                                               §
     Defendants.                               §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiffs’ Motion for New Trial, to Alter, Amend or Vacate Order, and

to Transfer Venue (Doc. 86). For the reasons that follow, the motion is DENIED.

                                                   I.

                                          BACKGROUND

         The Court has recounted the unfortunate facts underlying this dispute twice before. See Doc.

38, Mem. Op. & Order, 1–4; Doc. 84, Mem. Op. & Order, 1–5. In short, Plaintiffs in this personal-

injury suit are injured civilians and soldiers, as well as family members of those injured and killed in

a 2016 suicide bombing perpetrated by an Afghan national on a United States air base in

Afghanistan. Doc. 84, Mem. Op. & Order, 1–3. Plaintiffs brought negligence claims against Fluor

Corporation, Inc., Fluor Enterprises, Inc., Fluor Intercontinental, Inc., and Fluor Government Group

International, Inc. (collectively, “Fluor”), military contractors, and Alliance Project Services, Inc.

(“Alliance”), a military subcontractor, for their respective roles in the bombing. Doc. 1-3, Pls.’ Pet.,

20–21, 24–25, 30–31.



                                                   -1-
   Case 3:19-cv-01455-B Document 92 Filed 03/17/21                   Page 2 of 8 PageID 5275



        By memorandum opinion and accompanying final judgment dated January 8, 2021

(hereinafter “the Opinion” and “the Final Judgment”), the Court dismissed Plaintiffs’ claims without

prejudice on the ground that the Court lacks subject-matter jurisdiction under the political-question

doctrine. See generally Doc. 84, Mem. Op. & Order; Doc. 85, J. In sum, because Plaintiffs brought

their claims under Texas law (which permits apportionment of fault in a negligence case to a third

party, including the military), and the military was a properly designated responsible third party in

this case, Plaintiffs’ claims would necessarily require the Court to second-guess military judgment.

Doc. 84, Mem. Op. & Order, 14, 19. This is not permissible under the political-question doctrine.

Id. at 14.

        In reaching its holding, the Court acknowledged that an analogous case against Fluor arising

out of the same suicide bombing event survived a political-question challenge by Fluor in the District

of South Carolina. Id. at 18 (citing Hencely v. Fluor Corp., Inc., 2020 WL 2838687 (D.S.C. June 1,

2020)). However, the Court explained that Hencely involved negligence claims brought under South

Carolina law. Id. at 18–19. And the Court pointed out that the district court in Hencely explicitly

“distinguishe[d] South Carolina’s negligence regime,” which does not allow apportionment of fault

to the United States as a nonparty, “from those states that employ ‘a proportional liability system that

allocates liability based on fault.’” Id. at 19 (quoting Hencely, 2020 WL 2838687, at *14). The Court

declined to follow Hencely because of this difference in Texas’s and South Carolina’s negligence

regimes. Id.

        Now, Plaintiffs ask the Court to vacate the Opinion and the Final Judgment dismissing

Plaintiffs’ claims under the political-question doctrine. See Doc. 86, Pls.’ Mot., 1. They further ask

the Court to transfer this action to the District of South Carolina on the ground that the “Court has

                                                  -2-
     Case 3:19-cv-01455-B Document 92 Filed 03/17/21                   Page 3 of 8 PageID 5276



noted that another federal court in South Carolina has found that it has subject matter [jurisdiction]

to consider the claims of an identically-situated plaintiff who was injured in the same incident.” Id.

at 3. In their motion, Plaintiffs do not cite legal authority supporting vacature of the Opinion and

Final Judgment, see generally id., but they clarify in their reply that the “Court has plenary power to

reconsider its prior rulings,” and “nothing prohibits this Court from” doing so. Doc. 90, Pls.’ Reply,

1–2.1 Plaintiffs invoke 28 U.S.C. § 1631 in support of their transfer request. Doc. 86, Pl.’s Mot., 3.

Plaintiffs’ motion is fully briefed and ripe for review. For the reasons that follow, it is DENIED.

                                                    II.

                                       LEGAL STANDARDS

A.      Rule 59(e)

        Federal Rule of Civil Procedure 59(e) provides for a court’s alteration or amendment of a

judgment upon a party’s timely motion. A judgment may be altered or amended under Rule 59(e)

to correct a manifest error of law or fact, account for newly discovered evidence, or accommodate

an intervening change in controlling law. Schiller v. Physicians Res. Grp., Inc., 342 F.3d 563, 567 (5th

Cir. 2003) (citation omitted). Critically, Rule 59(e) motions “should not be used to relitigate prior

matters that should have been urged earlier or that simply have been resolved to the movant’s

dissatisfaction.” Sanders v. Bell Helicopter Textron, Inc., 2005 WL 6090228, at *1 (N.D. Tex. Oct. 25,

2005) (citing Templet v. Hydrochem, Inc., 367 F.3d 473, 479 (5th Cir. 2004)). In other words, the

Rule 59(e) remedy is extraordinary and should be used sparingly. Templet, 367 F.3d at 479. Indeed,

the “remedy is so extraordinary that the standard under Rule 59(e) ‘favors denial of motions to alter


        1
        Both Fluor and Alliance defend Plaintiffs’ motion on the grounds that Plaintiffs have not met the
requirements of Federal Rule of Civil Procedure 59(e). Doc. 87, Fluor Resp., 5; Doc. 88, Alliance Resp., 3.

                                                   -3-
     Case 3:19-cv-01455-B Document 92 Filed 03/17/21                    Page 4 of 8 PageID 5277



or amend a judgment.’” Sanders, 2005 WL 6090228, at *1 (quoting S. Constructors Grp., Inc. v.

Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993)).

B.      28 U.S.C. § 1631

        When a court finds that it lacks jurisdiction, “the court shall, if it is in the interest of justice,

transfer such action . . . to any other such court in which the action or appeal could have been

brought at the time it was filed . . . .” 28 U.S.C. § 1631. It is within the district court’s discretion to

transfer under § 1631. Caldwell v. Palmetto State Sav. Bank of S.C., 811 F.2d 916, 919 (5th Cir.

1987). Deciding whether to transfer a case under § 1631 requires a court to determine whether the

transferee court has jurisdiction over the action and whether venue is proper there. See TransFirst

Grp., Inc. v. Magliarditi, 237 F. Supp. 3d 444, 456 (N.D. Tex. 2017) (noting that transfer under

§ 1631 was proper in part because “venue [was] proper” in the transferee district). “In some cases,

‘the interests of justice may be best served by requiring the plaintiff[] to begin at the beginning in the

proper forum.’” Orix Pub. Fin., LLC v. Lake Cnty. Hous. & Redevelopment Auth., 2011 WL 3628958,

at *8 (N.D. Tex. Aug. 16, 2011) (quoting Caldwell, 811 F.2d at 919).

                                                    III.

                                               ANALYSIS

A.      The Court Declines to Vacate the Opinion and Final Judgment.

        According to Plaintiffs, “[t]his Court has plenary power to reconsider its prior rulings,” and

“nothing prohibits this Court from” doing so. Doc. 90, Pls.’ Reply, 1–2. Even if “nothing prohibits”

the Court from vacating the Opinion and Final Judgment, nothing compels it to do so either.

        First, the Court is not satisfied that reconsideration is appropriate. Plaintiffs cite EEOC v.

H.B. Zachry Co., 1988 WL 156331, at *1 n.1 (W.D. Tex. Oct. 14, 1988) and U.S. Bank National

                                                    -4-
  Case 3:19-cv-01455-B Document 92 Filed 03/17/21                  Page 5 of 8 PageID 5278



Association v. Verizon Communications, Inc., 761 F.3d 409, 429 (5th Cir. 2014) in support of their

position that the Court has plenary power to reconsider its prior orders. Neither is availing.

       H.B. Zachry involved a motion for reconsideration that “d[id] not specify which of the federal

rules g[ave] the Court a basis for reconsideration.” 1988 WL 156331, at *1. In reviewing possible

authority for reconsideration and finding none in the Federal Rules, the district court noted in

passing that “district courts have long been recognized to have inherent and plenary power to

reconsider their orders.” Id. at *1 n.1 (citing Above the Belt, Inc. v. Mel Bohanon Roofing, Inc., 99

F.R.D. 101 (E.D. Va. 1983); Seymour v. Potts & Callahan Contracting Co., 2 F.R.D. 38 (D.D.C.

1941)). Nonetheless, the district court declined to reconsider the order at issue on the ground that

the order was correct. See id. at *1–2. Likewise, here, the Opinion and Final Judgment are correct.

Plaintiffs do not argue otherwise.

       Verizon Communications addressed the district court’s discretion to reconsider summary

judgment rulings. 761 F.3d at 428. It enumerated factors, deriving from Federal Rule of Civil

Procedure 60, for a court to consider when determining whether to reconsider a final summary

judgment order. But the court noted that “a request to reconsider a non-final, non-appealable partial

summary judgment order remains within the plenary power of the district court to revise or set aside

in its sound discretion without any necessity to meet the requirements of Fed. R. Civ. P. 60(b).” Id.

at 429 (internal quotation marks and citation omitted). Here, no party advocates for application of

Rule 60. And the Court, in its “sound discretion,” declines to exercise any “plenary power” it may

have to “revise or set aside” the Opinion and Final Judgment. See id.

       Second, no provision of Rule 59(e) warrants vacating the Opinion and Final Judgment.

Plaintiffs allege no “manifest error of law or fact,” “newly discovered evidence,” or “intervening

                                                 -5-
     Case 3:19-cv-01455-B Document 92 Filed 03/17/21                  Page 6 of 8 PageID 5279



change in the controlling law.” Schiller, 342 F.3d at 567 (citations omitted). To the contrary,

Plaintiffs seek reconsideration of the Opinion and Final Judgment for the sole purpose of transferring

this action to the District of South Carolina. See generally Doc. 86, Pls.’ Mot. But Plaintiffs were

aware of the Hencely decision before the Court entered the Opinion and the Final Judgment. See

Doc. 63, Pls.’ Suppl. Resp., 1–2. Assuming arguendo that transfer to the District of South Carolina

is appropriate, Plaintiffs could have asked for such relief upon learning of Hencely or raised such an

argument in response to Defendants’ motion to dismiss under the political-question doctrine.

Plaintiffs did neither. And Rule 59(e) is not a vehicle to litigate matters that should have been raised

earlier. Sanders, 2005 WL 6090228, at *1 (citing, inter alia, Templet, 367 F.3d at 479).

B.      In Any Event, Transfer Is Inappropriate.

        Plaintiffs seek transfer under § 1631 on the ground that the “Court has noted that another

federal court in South Carolina has found that it has subject matter [jurisdiction] to consider the

claims of an identically-situated plaintiff who was injured in the same incident.” Doc. 86, Pls.’ Mot.,

3. But the Court is not convinced that Plaintiffs’ claims could have been brought in the District of

South Carolina because it is not clear that the District of South Carolina has subject-matter

jurisdiction over Plaintiffs’ claims as currently pleaded.

        That the District of South Carolina found subject matter-jurisdiction existed over similar

negligence claims against Fluor arising from the bombing does not mean that the District of South

Carolina would necessarily find subject-matter jurisdiction over Plaintiffs’ claims. As the Court has

explained, Texas’s negligence regime, and the designation of the military as a responsible third party

in this matter, are the dispositive factors to the Court’s holding in the Opinion. Incredibly, Plaintiffs

now argue that they have not brought their negligence claims under Texas law, but rather they “have

                                                   -6-
  Case 3:19-cv-01455-B Document 92 Filed 03/17/21                    Page 7 of 8 PageID 5280



sued for negligence and gross negligence generally.” Doc. 90, Pls.’ Reply, 3. Putting aside the inquiry

of whether one may even bring a cause of action not grounded in a particular statutory scheme or

common-law rule, it is clear from the record that Plaintiffs have grounded their negligence claims in

Texas law. See Doc. 1-3, Pls.’ Pet., 27 (invoking “Texas law” for award of damages); Doc. 30, Pls.’

Notice, 1 (consenting to Fluor’s naming the military a responsible third party under Texas law).

       Were this Court to transfer the case to the District of South Carolina, Plaintiffs’ petition

would remain the operative pleading, and the District of South Carolina would preside over Plaintiffs’

Texas negligence claims. Plaintiffs are correct that if a choice-of-law issue arose upon transfer under

§ 1631, the District of South Carolina would apply South Carolina’s own choice-of-law rules. See EH

Nat’l Bank v. Tran, 2016 WL 4138634, at *5 (N.D. Tex. Aug. 4, 2016) (citations omitted).

Importantly, however, this does not mean that the District of South Carolina would automatically

apply South Carolina’s negligence rules upon transfer. It means that the District of South Carolina

would apply South Carolina’s choice-of-law rules in determining which state’s law to apply. It is not

clear, however, whether such an analysis would be necessary or how it would result. Thus, the Court

cannot determine that subject-matter jurisdiction exists in the District of South Carolina, and

consequently the Court cannot determine whether that this action could have been brought in the

District of South Carolina. Transfer is inappropriate.

                                                 IV.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for New Trial, to Alter, Amend or Vacate Order,

and to Transfer Venue (Doc. 86) is DENIED. The Court emphasizes that Plaintiffs’ claims have

been dismissed without prejudice. Thus, Plaintiffs may bring their claims anew in a court with proper

                                                  -7-
  Case 3:19-cv-01455-B Document 92 Filed 03/17/21                     Page 8 of 8 PageID 5281



jurisdiction, styling those claims under an appropriate state’s laws. This Court, however, lacks

subject-matter jurisdiction over Plaintiffs’ claims as pleaded, and it declines to assess jurisdiction on

behalf of another forum.



        SO ORDERED.

        SIGNED: March 17, 2021.



                                                        __________________________________
                                                        JANE J. BOYLE
                                                        UNITED STATES DISTRICT JUDGE




                                                  -8-
